Citation Nr: 0808511	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-11 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's bilateral tinnitus is the result of a disease 
or injury in service.


CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or aggravated by 
active military service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to the initial adjudication of the veteran's claim, a 
letter dated in October 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The October 2004 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-21.  Since the Board has concluded that the preponderance 
of the evidence is against the claim for service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  In fact, the 
veteran submitted a statement in October 2004 indicating that 
he had no further information to submit.  See veteran's 
statement, October 28, 2004.

The veteran was afforded a VA medical examination in December 
2004 to obtain an opinion as to whether his bilateral 
tinnitus could be directly attributed to service.  Further 
examination or opinion is not needed on the tinnitus claim 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed condition may be associated with 
the veteran's military service.  This is discussed in more 
detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim 

The veteran alleges that his currently diagnosed bilateral 
tinnitus is the result of a disease or injury in service.  
Specifically, the veteran believes that his tinnitus is 
partially the result of excessive noise exposure during his 
time as a light weapons infantryman.  While the Board 
empathizes with the veteran's sincere belief that his 
tinnitus began in service, the preponderance of the evidence 
simply does not support his contention.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Review of the veteran's service medical records is completely 
negative for any complaints of or treatment for tinnitus 
during service.  The veteran himself stated that he did not 
complain of tinnitus in service.

The veteran stated that he could not accurately state when he 
first noticed the constant ringing in his ears, but he sought 
medical treatment in approximately 1996, when the ringing 
became bothersome.  See VA Form 9, veteran's attached 
statement, April 5, 2006.

The veteran was afforded a VA audiological examination in 
conjunction with his claim in December 2004.  The examiner 
diagnosed the veteran with bilateral tinnitus, thus 
satisfying the requirement of a current disability.  See 
Gutierrez, supra.  The examiner noted that the veteran's 
claims file was negative for an audiological examination upon 
his discharge from service in June 1970.  The veteran 
reported that he was exposed to noise during his time in the 
military as well as occupational noise while employed as a 
construction worker.  As noted above, the examiner determined 
the veteran's tinnitus had its onset in 1996.  Based on the 
veteran's own statement that he did not complain of tinnitus 
in service, the lack of audiological evidence at discharge 
from service, and the fact that the veteran reported onset in 
1996, the examiner found that it was not likely that tinnitus 
was related to the veteran's time in service.  See VA 
examination report, December 27, 2004.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest alleged 1996 
complaints, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing bilateral tinnitus 
complaints, symptoms, or findings for 26 years between the 
period of active duty and the veteran's alleged diagnosis of 
tinnitus in 1996 is itself evidence which tends to show that 
bilateral tinnitus did not have its onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

The only remaining evidence in support of the veteran's claim 
is lay statements alleging that the veteran's bilateral 
tinnitus is related to his military service.  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experiences; for example, he is competent to 
discuss his noise exposure in service.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).  
 
As the veteran has provided no additional evidence of a 
positive medical nexus between his time in service and his 
currently diagnosed bilateral tinnitus, the veteran's claim 
must fail.  See Gutierrez, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  In this case, 
for the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the veteran's claim that his current 
bilateral tinnitus is related to service.  There is not an 
approximate balance of evidence.  




ORDER

Entitlement to service connection for bilateral tinnitus is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


